DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a continuation of U.S. patent application Ser. No. 15/541,783, filed Jul. 6, 2017, now pending, which is a U.S. national stage entry under 35 U.S.C. § 371 of International Application No. PCT/IL2016/050125, filed Feb. 3, 2016, which claims priority from U.S. Provisional Patent Application No. 62/112,343, filed Feb. 5, 2015. This application also claims priority from U.S. Provisional Patent Application No. 62/560,384, filed Sep. 19, 2017.

Claim Objections
Claim 1, line 16, the limitation of “the at least one tissue anchor” should be amended to read “the at least one tissue anchor of the plurality of tissue anchors”, which is referred back to “a plurality of tissue anchors” in line 11.
Claim 77, line 2, the limitation of “the at least one tissue anchor” should be amended to read “the at least one tissue anchor of the plurality of tissue anchors”, which is referred back to “a plurality of tissue anchors” in claim 73, line 11.
Claim 78, line 2, the limitation of “the at least one tissue anchor” should be amended to read “the at least one tissue anchor of the plurality of tissue anchors”, which is referred back to “a plurality of tissue anchors” in claim 73, line 11.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 79 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 79, which is dependent on claim 73, recites “the at least one tissue anchor and at least three outer frame struts intersect at the point of connection between the at least one tissue anchor and the annular outer frame.” (emphasis added). 
Attention is directed to Figs. 1B and 3A and paragraph [0135] of the publication of the present application. Fig. 3A, which is reproduced below, shows tissue anchor 54, two struts 78 and anchoring support 50 are connected to the point of connection. The anchoring support 50, which is claimed as “anchor support strut” in claim 73, line 14, is not the same element with outer frame strut as claimed in claim 73, line 3. 

    PNG
    media_image1.png
    436
    567
    media_image1.png
    Greyscale

 Attention is directed to Figs. 7B and 8B, which are reproduced below, and paragraphs [0161] and [0163] of the publication of the present application. Applicant discloses that tissue anchor 154 (Fig. 7B) and 254 (Fig. 8B) and three struts 167 and three struts 267, respectively, are connected to the point of connection 169 and 269, respectively. 

    PNG
    media_image2.png
    325
    1045
    media_image2.png
    Greyscale

Examiner notes that claim 73 is directed to the embodiment as shown in Fig. 7B because claim 73 recites “anchoring support strut” while claim 79 is directed to the embodiment as shown in Fig. 8B because claim 79 recites three struts. 
Applicant fails to explicitly define in the specification that the vertical strut 167, which is the strut that extends from the point 165 to point 169, can be called an anchoring support strut, therefore, scope of claim 79, which includes the limitation “anchoring support struts” in claim 73, is unclear because in claim 79 the embodiment as shown in Figs. 2-3 is mixed with the embodiment as shown in Figs. 7A-8B.
Similarly, applicant fails to explicitly define in the specification that the vertical strut 267, which is the strut that extends from the point 265 to point 269, can be called as an anchoring support strut, therefore, scope of claim 79, which includes the limitation “anchoring support struts” in claim 73, is unclear because in claim 79 the embodiment as shown in Figs. 2-3 is mixed with the embodiment as shown in Figs. 7A-8B.
 For examination purpose claim 79 has been interpreted as “the at least one tissue anchor and two outer frame struts intersect at the point of connection between the at least one tissue anchor of the plurality of tissue anchors and the annular outer frame.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 73-79 and 85 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McLean et al. (US 20130304200, which is cited in the IDS filed on August 27, 2020).

Referring to claim 73, McLean discloses a prosthetic valve for implantation within a native heart valve (Figs. 10A-10F, para [0196]-[0197]. Fig. 10A is reproduced and annotated below. The embodiment as shown in Fig. 35A also apply to the rejection), the prosthetic valve comprising: 

    PNG
    media_image3.png
    517
    594
    media_image3.png
    Greyscale

an annular outer frame 110 formed at least partially of outer frame struts intersecting at a plurality of outer frame junctions, the annular outer frame having a plurality of downstream junctions along a downstream end of the outer frame (Fig. 10A shows downstream portion 111 has junctions in the form of valley. Fig. 35A is reproduced and annotated below); 
an inner frame 120 situated at least partially within the annular outer frame, the inner frame formed at least partially of inner frame struts intersecting at a plurality of inner frame junctions, the inner frame having a plurality of downstream junctions along a downstream end of the inner frame; and 
a plurality of tissue anchors 170 (see annotated figure above) extending from the annular outer frame, wherein the downstream junctions of the annular outer frame are spaced apart circumferentially from the downstream junctions of the inner frame (see annotated figure above and below), and 
the annular outer frame includes at least one anchor support strut (see annotated figure above and below) extending between a downstream junction of the annular outer frame and a point of connection between at least one tissue anchor and the annular outer frame, the at least one anchor support strut being configured for placement parallel to a longitudinal axis 101 of the prosthetic valve (Fig. 10A and Fig. 35A).

    PNG
    media_image4.png
    463
    494
    media_image4.png
    Greyscale


Referring to claim 74, McLean discloses the prosthetic valve of claim 73, wherein the at least one anchor support strut is configured to be arranged parallel to the longitudinal axis 101 of the prosthetic valve when the prosthetic valve is in a compressed delivery state (Examiner notes that by design the anchor support strut is parallel to axis 101 in the expanded and compressed delivery state. Fig. 35A also shows the anchor support strut is configured to be arranged parallel to the longitudinal axis).

Referring to claim 75, McLean discloses the prosthetic valve of claim 73, wherein the downstream junctions of the annular outer frame 110 are spaced apart circumferentially from and alternate in a circumferential direction with the downstream junctions of the inner frame 120 (see annotated figure 10A and Fig. 35A).

Referring to claim 76, McLean discloses the prosthetic valve of claim 73, wherein along a circumference of the prosthetic valve: 
the downstream junctions of the annular outer frame 110 are offset at a regular interval from the downstream junctions of the inner frame 120 (Fig. 35A, which is reproduced and annotated above), and 
the inner frame junctions along an upstream end of the inner frame are offset at a regular interval from the outer frame junctions along an upstream end of the annular outer frame (Fig. 35A, which is reproduced and annotated above).

Referring to claim 77, McLean discloses the prosthetic valve of claim 73, wherein the point of connection between the at least one tissue anchor and the annular outer frame is situated upstream from the downstream junctions of the annular outer frame, such that at least a portion of the annular outer frame is configured to be situated downstream from the at least one tissue anchor (Figs. 10A and 35A, which are reproduced and annotated above).

Referring to claim 78, McLean discloses the prosthetic valve of claim 73, wherein the point of connection between the at least one tissue anchor and the annular outer frame is spaced apart from an upstream end of the annular outer frame and from the downstream end of the annular outer frame (Fig. 10A).

Referring to claim 79, McLean discloses the prosthetic valve of claim 78, wherein the at least one tissue anchor and two outer frame struts intersect at the point of connection between the at least one tissue anchor and the annular outer frame (Fig. 10A shows two strut and an anchor support strut at the connection point of anchor. The anchor support strut of the outer frame read on “strut”).

Referring to claim 85, McLean discloses the prosthetic valve of claim 73, wherein the inner frame struts intersect at the plurality of inner frame junctions to form at least one closed cell and the outer frame struts intersect at the plurality of outer frame junctions to form at least one closed cell, and wherein the inner frame includes a closed cell having a first shape and the annular outer frame includes a closed cell having a second shape different than the first shape (Fig. 10A shows the closed cell of inner frame has diamond shape while the closed cell of outer frame has a six sides).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 80-84 is/are rejected under 35 U.S.C. 103 as being unpatentable over McLean in view of Copper et al. (US 20150351904).
 
Referring to claim 80, McLean discloses the prosthetic valve of claim 73, however, McLean fails to further disclose a plurality of inner frame tissue anchors extending from the inner frame, wherein a portion of at least one inner frame tissue anchor is configured to form a radially-outermost portion of the prosthetic valve relative to the longitudinal axis of the prosthetic valve when the at least one inner frame tissue anchor engages the native heart valve.

Referring again to claim 80, however, in the same field of endeavor, which is a prosthetic heart valve, Cooper discloses atrial tissue anchors are attached to inner frame and ventricular tissue anchors are attached to outer frame or vice versa or with other combination (para [0100]). Cooper further discloses that atrial anchors 220 are independent from each other to allow the anchors to flex relative to each other and the frame to permitting the atrial anchors to independently adjust to and conform to each patient’s particular anatomy (Figs. 9-9A and para [0103]). Apparently, another advantage of having atrial anchors to apply a downward force, which is opposite of the upward force of the ventricular anchors, on the leaflets will improve the stability of the prosthetic valve. Therefore, it would have obvious to one of ordinary skill in the art, before the effective filling date of the application, to have provided atrial anchors as shown in Fig. 9-9A of Cooper to the inner frame to the embodiment as shown in Fig. 10A of McLean reference so that it too would have the same advantage.

Referring to claim 81, the modified device of McLean discloses the prosthetic valve of claim 80, wherein beyond locations of connection to the inner frame, the inner frame tissue anchors are devoid of interconnections therebetween (Cooper: para [0103] and Fig. 9).

Referring to claim 82, the modified device of McLean discloses the prosthetic valve of claim 80, wherein the at least one inner frame tissue anchor is configured to be situated at the same position along a circumference of the prosthetic valve as at least one downstream junction of the inner frame (Examiner notes that in paragraph [0104] Cooper discloses that the atrial anchor 220 can be attached to any node (apices 217 or valley 219 as shown in Fig. 9).Thus, when the atrial anchor 220 can be attached to apices of valley of the inner frame of the embodiment as shown in Fig. 10A of McLean. When the atrial anchor 220 of Cooper is attached to the apices of the inner frame as shown in Fig. 10A of McLean the atrial anchor is aligned with the downstream junction at the downstream end (see annotated figure above)).

Referring to claim 83, the modified device of McLean discloses the prosthetic valve of claim 80, wherein the tissue anchors of the annular outer frame are configured to engage native ventricular tissue, and the inner frame tissue anchors are configured to engage native atrial tissue (Cooper teaches the atrial anchors 220 engage native atrial tissue and ventricular anchor 216 engage native ventricular tissue, thus, McLean as modified by Cooper is capable of performing this function).

Referring to claim 84, the modified device of McLean discloses the prosthetic valve of claim 80, wherein the inner frame tissue anchors are spaced apart circumferentially from the tissue anchors of the annular outer frame. (Examiner notes that in paragraph [0104] Cooper discloses that the atrial anchor 220 can be attached to any node (apices 217 or valley 219 as shown in Fig. 9).Thus, when the atrial anchor 220 can be attached to apices of valley of the inner frame of the embodiment as shown in Fig. 10A of McLean. When the atrial anchor 220 of Cooper is attached to the apices of the inner frame as shown in Fig. 10A of McLean the atrial anchor is aligned with the downstream junction at the downstream end (see annotated figure above), thus, the atrial anchor of the inner frame is spaced apart from the anchor 170 (see annotated figure above) of the outer frame).

Allowable Subject Matter
Claims 86-92 are allowable.
McLean or McLean as modified by Cooper discloses an annular outer frame formed at least partially of outer frame struts intersecting at a plurality of outer frame junctions, the annular outer frame having a plurality of downstream junctions along a downstream end of the annular outer frame; 
an inner frame (Figs. 10A and 35A, which are reproduced and annotated above) situated at least partially within the annular outer frame, the inner frame formed at least partially of inner frame struts intersecting at a plurality of inner frame junctions, the inner frame having a plurality of downstream junctions along a downstream end of the inner frame (Figs. 10A and 35A, which are reproduced and annotated above), wherein the inner frame is configured to have a greater axial length than the annular outer frame and to extend in a downstream direction beyond the downstream end of the annular outer frame, and the downstream junctions of the annular outer frame are spaced apart circumferentially from the downstream junctions of the inner frame; and 
a plurality of tissue anchors 170 (Figs. 10A and 35A, which are reproduced and annotated above) extending from the annular outer frame, wherein the annular outer frame includes at least one anchor support strut extending between a downstream junction of the annular outer frame and a point of connection between at least one tissue anchor and the annular outer frame, the at least one anchor support strut being configured for placement parallel to a longitudinal axis of the prosthetic valve (Figs. 10A and 35A, which are reproduced and annotated above).
McLean or McLean as modified by Cooper fails to disclose the inner frame is configured to have a greater axial length than the annular outer frame and to extend in a downstream direction beyond the downstream end of the annular outer frame, and the downstream junctions of the annular outer frame are spaced apart circumferentially from the downstream junctions of the inner frame.
Righini (US 20160095700, which is cited in the IDS filed on August 7, 2020) discloses a prosthetic valve includes an inner frame 16 and outer frame 14 (Fig. 1). The axial length of inner frame is greater than the axial length of the outer frame (para [0110]). However, the outer frame and the inner frame are deployed separately so that the surgeon can adjust the location of the outer frame with respect to the location of the inner frame. There is no motivation to modify the inner frame and outer frame of McLean such that the axial length of inner frame is greater than the axial length of the outer frame because the inner frame 120 of McLean is fixedly attached to the outer frame 110.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN V NGUYEN whose telephone number is (571)272-5962. The examiner can normally be reached Monday - Friday 8:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN V NGUYEN/Primary Examiner, Art Unit 3771